UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                            ORDER

RONALD RUEGG,                                                   21 Cr. 120 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The sentencing of the Defendant will take place on November 16, 2021 at 12:00

p.m. Any submissions on behalf of the Defendant are due October 26, 2021, and any

submission by the Government is due on November 2, 2021.

               The Probation Department is directed to prepare a presentence investigation

report for the Defendant.

Dated: New York, New York
       July 2, 2021
